This is a suit praying that a writ of mandamus issue ordering defendant to issue to plaintiffs 24 shares of its stock. It appears that Aveline Adrienne Vega, who at one time was the wife of Jean Marie Detraz, a citizen of Switzerland, owned 8 shares of stock in the Aleman Planting  Manufacturing Company, the defendant herein. These shares, due to an increase in the capital stock of the defendant, and to the declaration of a dividend, entitled the holder to 24 shares, the number of shares demanded in this proceeding. *Page 423 
Aveline Adrienne Vega, or Mrs. Detraz, as we shall refer to her, died at, or near, Geneva, Switzerland, in 1913. Prior to her death there was a report that her husband, Jean Marie Detraz, had died, and that she had married an uncle of her husband, named Jean Baptiste Detraz. There were also rumors, in circulation, after the death of Mrs. Detraz, that Jean Marie Detraz was not dead, and that Mrs. Detraz had willed to him all of her property.
Some time after the death of Mrs. Detraz, a person claiming to be Jean Marie Detraz sent the 8 shares of stock, which Mrs. Detraz had owned, to E.N. Pugh, Esq., for the purpose, apparently, of having defendant issue the shares to him, Detraz, but defendant refused to issue them, without proof of his, Detraz's, right to them. This proof does not appear ever to have been furnished.
Some 4 years after the death of Mrs. Detraz, her sisters and her remaining legal heirs caused her succession to be opened in Assumption parish, and obtained a judgment of court recognizing them as her heirs, and sending them into possession of her property here. They then instituted suit against Pugh for the stock, which had been sent him ostensibly by Jean Marie Detraz. Pugh died before he answered the suit, and his testamentary executor was made defendant in the case in his stead. The testamentary executor answered the suit, averring, among other things, that after a diligent search among the papers of Pugh he had failed to find the shares of stock sued for. The suit against Pugh does not appear to have been proceeded with further.
While the suit against Pugh was pending, plaintiffs instituted the present mandamus *Page 424 
proceedings to require the Aleman Planting  Manufacturing Company to issue to them, as heirs of Mrs. Detraz, the stock, which they claim to have inherited from her, alleging, among other things, that the shares of stock issued to Mrs. Detraz were lost while in Pugh's possession. The Aleman Planting 
Manufacturing Company answered the suit, putting at issue plaintiffs' right to the stock, and averring that Jean Marie Detraz was claiming the shares.
The case was tried, and judgment was rendered in favor of plaintiffs, ordering the Aleman Planting  Manufacturing Company to issue to plaintiffs the 24 shares of stock demanded by them, specifying the number of shares, or fractional share, to be issued to each one of plaintiffs, the stock to be issued only upon plaintiffs' furnishing bond in the sum of $2,400, to protect the company against the outstanding shares, which plaintiffs contend have been lost.
The Aleman Planting  Manufacturing Company appealed from the judgment rendered, but has made no appearance and filed no brief in this court. Our examination of the record fails to disclose any error in the judgment rendered below. Twelve years have elapsed since the death of Mrs. Detraz, and Jean Marie Detraz, if he be alive, has not attempted to establish the right asserted by him to the stock, nor has any one, save plaintiffs, attemped to establish a right to it. Plaintiffs have made out a prima facie case, and, in the absence of any serious showing to the contrary, we think that they are entitled to the stock, and that it should be issued to them.
For these reasons the judgment appealed from is affirmed. *Page 425